Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 25th 2021 have been fully considered but they are not persuasive. As shown in the 103 rejection below, Kwon teaches “wherein the plurality of conductive regions of the active pattern includes a first conductive region extending from the second channel region to the third channel region and wherein the first conductive region includes a first portion and not overlapping the first gate electrode.” Thus, the arguments are not persuasive and the 103 rejection below applies to the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US2015/0014638) in view of Miyake et al. (US2015/0317014)

 	Consider claim 1, where Kwon teaches a display device comprising: a substrate; (See figure 4 and paragraph 54 where Kwon discusses a substrate 110) an active pattern positioned above the substrate, wherein the active pattern includes a plurality of channel regions and a plurality of conductive regions; (See figure 4 and paragraph 54 where Kwon discusses a circuit comprising transistors pattern on top of the substrate 110, thus an active pattern where the transistors comprise a gate electrode positioned over the source and drain channel) a first, transistor including a first gate electrode and a first channel region of the plurality of channel regions, the first gate electrode overlapping the first channel region in a plan view; (See Kwon figure 3 and paragraph 39 where there is a first transistor T1 with a gate electrode 125a that overlaps the source/drain channel 176a/177a)  a second transistor including a second gate electrode and a second channel region of the plurality of channel regions, the second gate electrode overlapping the second channel region in the plan view; (See Kwon figure 3 and paragraph 40 where there is a second transistor T2 with a gate electrode 125b that overlaps the source/drain channel 176b/177b) a third transistor including a third gate electrode and a third channel region of the plurality of channel regions, the third gate electrode overlapping the third channel region in the plan view; (See Kwon figure 3 and paragraph 40 where there is a first transistor T6 with a gate electrode 125f that overlaps the source/drain channel 176f/177f) wherein the plurality of conductive regions of the active pattern includes a first conductive region extending from the second channel region to the third channel region, (See Kwon figure 3, 4 and paragraph 32, 55 where there is a conductive pathway IV-IV in the circuit that connects the channel regions of transistors T2 and T6) and wherein the first conductive region includes a first portion overlapping the first gate electrode in the plan view and a second portion connected with the first portion and not overlapping the first gate electrode. (See Kwon figure 3, 4 and paragraph 32, 55 where there is a conductive pathway IV-IV in the circuit that connects the channel regions of transistors T2 and T6 where in figure 4 a portion of this conductive pathway overlaps the gate electrode 125a of T1 and other portions do not overlap the gate electrode 125a)
Kwon teaches an active pattern including a plurality of conductive regions, however Kwon does not explicitly teach conductive regions having a higher carrier concentration than the channel region. However, in the same field of endeavor of semiconductors in display devices Miyake teaches conductive regions having a higher carrier concentration than the channel region. (See Miyake paragraph 265 where the conductive layer contains a higher carrier density than the oxide semiconductor used for the transistors.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the conductive pathway of Kwon to include a higher carrier density as taught by Miyake. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known process to simplifying the manufacturing process by reducing the number of different layers required while yielding the predictable result of conducting electricity. 

 	Consider claim 2, where Kwon in view of Miyake teaches the display device of claim 1, further comprising: a first scan line including the second gate electrode and separated from the first gate electrode, wherein the second portion of the first conductive region overlaps the first scan line in the plan view. (See Kwon figures 1, 2 where the scan line Sn is connected to the gate of T2 and separated from the gate of T1, where the conductive pathway IV-IV overlaps the scan line)

 	Consider claim 3, where Kwon in view of Miyake teaches the display device of claim 2, wherein the second portion of the first conductive region is insulated from and crosses the first scan line. (See paragraph 46-48 and figure 4 where the transistors are covered by first and second gate insulating layers 141-142 that separate the transistors from the signal lines such as the scan line) 

(See Kwon figures 1, 2 where the light emission control line En is connected to the gate of T6 and separated from the gate of T1.)

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6, and 8-10 are objected to as allowable based upon their dependency from claims 5 and 8 respectively. 
The following is a statement of reasons for the indication of allowable subject matter:  With regards towards claim 5, it would be non-obvious to structure the first conductive region such that it overlaps the first gate electrode, overlaps the first scan line, and is separated from the first channel region. With regards towards claim 7, it would not have been obvious to perform the modifications to Kwon to arrive at the claimed limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624